Warren App. No. CA2001-04-033. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry Granting Motion to Certify dated January 17, 2002:
“Where objections to a magistrate’s decision are filed in advance of the filing of the magistrate’s decision to which the objections apply, does the trial court err as a matter of law or abuse its discretion by overruling the objections as untimely?”
Douglas and Resnick, JJ., dissent.
The conflict case is Koss v. Koss (June 29, 1982), Mahoning App. No. 81-C.A.-47, unreported, 1982 WL 6152.